Exhibit 12.1 TreeHouse Foods, Inc. Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands) Three Months Ended Year Ended March 31, 2011 December 31, 2010 Earnings: Income before income taxes $ $ Add: Fixed charges Amortization of interest, net of capitalized interest ) ) Other 65 66 Earnings available for fixed charges (a) $ $ Fixed charges: Interest expense $ $ Capitalized interest and tax interest 87 One third of rental expense (1) Total fixed charges (b) $ $ Ratio of earnings to fixed charges (a/b) (1) Considered to be representative of interest factor in rental expense.
